Title: To Thomas Jefferson from William Carmichael, 13 August 1789
From: Carmichael, William
To: Jefferson, Thomas



My Dear Sir
Madrid 13 Augt. 1789

By a Letter which I received last week from Governeur Morris, I am informed that your Excellency is still at Paris. In consequence I take the Liberty of inclosing to you the accompts of the disbursements made for our Captives at Algiers No. 1–2.—I transmitted to Mr. Jay the first accompt in June 1787, but have not been favored with an answer. On the 11th Inst. I received the second accompanied by a Letter from Monsr. Las Heras the Spanish Consul at Algiers advising me that he had drawn upon me for the amount at sixty days after sight. I shall endeavour to get clear of this embarras as well as I can, yet I cannot refrain from remarking, that it is cruel to expose me and the credit of the United States in this manner, when a resolution of Congress authorising me to be responsible in their Name for this or a larger sum, would have enabled  me to discharge these advances made in the first Instance by the Ct. d’Expilly from Motives of Humanity and finally authorized by Mr. Lamb with the approbation of your Excellency to what I had done previous to that Gentlemans arrival at Algiers. I intreat you to have the goodness to transmit these accompts to Congress, for at this Moment there is no immediate opportunity of Conveyance from the Ports of Spain and that you would also favor me with your Sentiments on the Subject, for I cannot desire further advances to be made without having it in my power to announce a term for the payment of those already made.—The Algerines have sent their principal force against the Russian Corsairs in the Archepelago. They have now but 3 small cruisers at Sea against the other Christian powers.
The Inclosed Copy of a Letter I received this day from Cadiz inclosing an extract from one from the Emperor of Morrocco will show your Excellency on what terms we are with that Sovereign; Perhaps a letter from Your Excellency to Mr. Chiappe on this occasion might be useful, for the Emperor wishes to be considered in the most respectable light by Foreigners.
I have no official Letters from America since the Month of Septr. 1788. This Silence gives me a double motive to regret yours.—The revolution where you are excites here a greater degree of attention, than can be conceived by those who form their Notions of the Spanish Nation on preconceived prejudices. The wave doth not break with all its force, but the Undulation is felt, perhaps it may be wise and prudent not to erect a mole too suddenly to counteract its force. You will learn with pain that the Cte. de F. Blanca has been for some days indisposed. He is the Atlas that Supports the Monarchy at present.
I have already written to you in America on a supposition that you had left France; I in these Letters intreated you to represent to our Government the necessity of having some Allowance made me for the extraordinary expences, I must, if I act as others, incur at the Coronation. I have no answer on this Subject to my official Letters. In my opinion Nothing can be more absurd than the expence incurred on similar occasions But My opinion cannot decide that of the Public or determine the Conduct of others. I wish to have yours. You will pardon the Liberty I take in Solliciting it, but be assured it will regulate entirely my conduct.
As you often see the Ct. de Montmorin I intreat you to make him my compliments on his present position. I might have added one to  the many hundred Letters of felicitation he will receive on his reestablishment to the Ministry was I not persuaded that he beleives that I feel a satisfaction that I cannot express in finding him the Minister of his Nation as he had previously been of his Sovereign. I have the honor to be With the greatest Respect & Esteem Your Excys. Most obedient & Humble Servt.,

Wm. Carmichael

